NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0828n.06
                           Filed: November 14,2006

                                           No. 05-5258

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


VICKY S. CRAWFORD,                                       )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
v.                                                       )   On Appeal from the United States
                                                         )   District Court for the Middle
METROPOLITAN GOVERNMENT OF                               )   District of Tennessee
NASHVILLE AND DAVIDSON COUNTY,                           )
TENNESSEE,                                               )
                                                         )
       Defendant-Appellee,                               )
                                                         )
GENE HUGHES, DR.; PEDRO GARCIA, DR.                      )
                                                         )
       Defendants.




Before:        BOGGS, Chief Judge; DAUGHTREY, Circuit Judge; MILLS, District
               Judge.*

               PER CURIAM. Vicky S. Crawford, a former employee of the Metropolitan

Government of Nashville and Davidson County, Tennessee (“Metro”), appeals the district court’s

grant of summary judgment against her claims for retaliation under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”). Because we find that there is no genuine issue of

material fact and that Metro is entitled to judgment as a matter of law, we affirm the grant of



       *
           The Honorable Richard Mills, United States District Judge for the Central District of
Illinois, sitting by designation.
No. 05-5258
Crawford v. Metro. Gov’t of Nashville and Davidson County, Tennessee

summary judgment.



                                                  I

       As this case is before us on an appeal of a grant of summary judgment, we state the facts in

the light most favorable to the plaintiff. See Hopson v. DaimlerChrysler Corp., 306 F.3d 427, 432

(6th Cir. 2002).

       Vicky Crawford had worked for Metro for thirty years before being fired in November of

2002. Crawford alleges that the situation that led to her firing arose in the fall of 2001, when Metro

hired Dr. Gene Hughes as the employee relations director for the Metro School District. As

employee relations director, Hughes was responsible for, inter alia, investigating complaints of

discrimination. In May 2002, an attorney for the Metro Legal Department contacted the Human

Resources Department after Jennifer Bozeman, an attorney with Metro Legal, learned from another

Metro employee that there were several employees within the administrative offices that had

expressed concern about specific incidents of inappropriate behavior by Hughes. Because Hughes

would normally have been responsible for investigating complaints of sexual harassment, this

complaint was instead brought to the attention of Dr. Pedro Garcia, the director of schools. Metro

then assigned Veronica Frazier, the assistant director of human resources, to investigate the

complaint. In carrying out the investigation, Frazier contacted employees who worked with Hughes

in the Metro administrative offices and asked them to come to her office so that she could interview

them. One of the employees so approached was Crawford.

       In July 2002, Crawford went to the legal department as requested and Frazier questioned her

                                                -2-
No. 05-5258
Crawford v. Metro. Gov’t of Nashville and Davidson County, Tennessee

about Hughes. Crawford told the investigators that Hughes had sexually harassed her and other

employees.1 According to Crawford, she believed that she was exercising her rights under federal

law when she informed Frazier of Hughes’s actions. Frazier’s investigation concluded that Hughes

had engaged in inappropriate and unprofessional behavior, though not to the extent of Crawford’s

allegations. It appears that no disciplinary actions was taken against Hughes; the investigators did

recommend training and education for the staff.

       According to Crawford, during the investigation, three employees made statements that

Hughes had engaged in sexually inappropriate conduct, and after the sexual harassment

investigation, these three employees were immediately investigated on other grounds and all

promptly discharged. Crawford herself was terminated in January 2003 after having been accused

of embezzlement and drug use, charges which she states were “ultimately found to be unfounded.”

In June 2003, Crawford filed a charge of discrimination with the EEOC alleging retaliation, and after

receiving her notice of right to sue, she brought this suit.

                                                  II

       We review a district court’s grant of summary judgment de novo, using the same Rule 56(c)

standard as the district court. Hansard v. Barrett, 980 F.2d 1059, 1061 (6th Cir. 1992). Summary

judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and


       1
         Specifically, Crawford stated that Hughes “had asked to see her titties on numerous
occasions,” that she would say “Hey Dr. Hughes, What’s up?” and he would “grab his crotch and
state ‘you know what’s up,’” that he would “approach her window and put his crotch up to the
window and ask to see her titties all at the same time,” and that one time, “Hughes came into her
office and she asked him what she could do for him and he grabbed her head and pulled it to his
crotch.” Br. of Appellant at 7. See also JA 44-45.

                                                 -3-
No. 05-5258
Crawford v. Metro. Gov’t of Nashville and Davidson County, Tennessee

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

P. 56(c); Meyers v. Columbia/HCA Healthcare Corp., 341 F.3d 461, 466 (6th Cir. 2003). In

deciding a motion for summary judgment, we must view the factual evidence and draw all

reasonable inferences in favor of the nonmoving party. Ibid.; Hopson v. DaimlerChrysler Corp., 306
F.3d 427, 432 (6th Cir. 2002).

                                                 III

       Title VII provides that “[i]t shall be an unlawful employment practice for an employer to

discriminate against any of [its] employees . . . because [the employee] has opposed any practice

made an unlawful employment practice by this subchapter [(“the opposition clause”], or because [the

employee] has made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter [(“the participation clause”)].” 42 U.S.C. § 2000e-3(a).

To establish a prima facie case of unlawful retaliation under Title VII, Crawford must demonstrate

by a preponderance of the evidence that: “(1) [she] engaged in activity that Title VII protects; (2)

defendant knew that [she] engaged in this protected activity; (3) the defendant subsequently took an

employment action adverse to the plaintiff; (4) a causal connection between the protected activity

and the adverse employment action exists.” Abbott v. Crown Motor Co., Inc., 348 F.3d 537, 542

(6th Cir. 2003). Upon appeal, Crawford claims that her actions during the internal investigation

constitute both opposition to a practice made unlawful by Title VII and participation in an

investigation under Title VII, and that she therefore engaged in activity that Title VII protects. As

did the district court, we hold that precedent compels a contrary conclusion.

                                                 -4-
No. 05-5258
Crawford v. Metro. Gov’t of Nashville and Davidson County, Tennessee

         First, Crawford’s actions do not constitute opposition under the meaning of the opposition

clause. We have enumerated the types of activities that constitute opposition under Title VII:

“complaining to anyone (management, unions, other employees, or newspapers) about allegedly

unlawful practices; refusing to obey an order because the worker thinks it is unlawful under Title

VII; and opposing unlawful acts by persons other than the employer – e.g., former employers, union,

and co-workers.” Johnson v. Univ. of Cincinnati, 215 F.3d 561, 579 (6th Cir. 2000). The general

idea is that Title VII “demands active, consistent ‘opposing’ activities to warrant . . . protection

against retaliation.” Bell v. Safety Grooving and Grinding, LP, 107 F. App’x 607, 610 (6th Cir.

2004).

         Crawford’s actions consisted of cooperating with Metro’s investigation into Hughes by

appearing for questioning at the request of Frazier and, in response to Frazier’s questions, relating

unfavorable information about Hughes. Crawford does not claim to have instigated or initiated any

complaint prior to her participation in the investigation, nor did she take any further action following

the investigation and prior to her firing. This is not the kind of overt opposition that we have held

is required for protection under Title VII.

         Second, Crawford’s participation in an internal investigation initiated by Metro in the

absence of any pending EEOC charge is not a protected activity under the participation clause. We

have held that “Title VII protects an employee’s participation in an employer’s internal investigation

into allegations of unlawful discrimination where that investigation occurs pursuant to a pending

EEOC charge.” Abbott, 348 F.3d at 543. In Crawford’s case, however, no EEOC charge had been

filed at the time of the investigation or prior to her firing; the investigation was internal and was

                                                 -5-
No. 05-5258
Crawford v. Metro. Gov’t of Nashville and Davidson County, Tennessee

prompted by an informal internal statement. Courts have generally held that the participation clause

does not protect “an employee’s participation ‘in an employer’s internal, in-house investigation,

conducted apart from a formal charge with the EEOC’; at a minimum, an employee must have filed

a charge with the EEOC or otherwise instigated proceedings under Title VII.” Ibid. (quoting EEOC

v. Total Sys. Serv., Inc., 221 F.3d 1171, 1174 n.2 (11th Cir. 2000)); Brower v. Runyon, 178 F.3d
1002, 1006 (8th Cir. 1999); Vasconcelos v. Meese, 907 F.2d 111, 113 (9th Cir. 1990); Goldberg v.

Media General, Inc., 2003 WL 21920923 at *3 (E.D. Tenn. June 18, 2003).

       Crawford argues that we should break from the general trend requiring a formal EEOC

charge to have been filed or the machinery of Title VII otherwise invoked before the participation

clause takes effect. Crawford points to the Supreme Court’s decision in Faragher v. City of Boca

Raton, 524 U.S. 775 (1998), which created an affirmative defense against an employer’s vicarious

liability for sexual harassment by its employees when: (1) the employer exercised reasonable care

to prevent and correct promptly any sexually harassing behavior, and (2) the plaintiff employee

unreasonably failed to take advantage of any preventive or corrective opportunities provided by the

employer or to avoid harm otherwise.” Id. at 805-07. Crawford hypothesizes that after Faragher,

an employer could implement formal sexual harassment policies and reporting requirements,

investigate complaints made to management, and then such investigations would serve as an

affirmative defense to vicarious liability arising out of claims of sexual harassment. She then argues

that if the participation clause does not protect participation in internal investigations made in the

absence of an EEOC charge, employees called in such investigations will know that they may be

fired if they testify negatively, and will stay silent. She concludes that employers, lacking

                                                -6-
No. 05-5258
Crawford v. Metro. Gov’t of Nashville and Davidson County, Tennessee

corroborating witnesses, will not take action to remedy sexual harassment, while being

simultaneously shielded from vicarious liability by the Faragher affirmative defense.

        As an initial matter, this foreboding scenario is predicated upon a lax reading of Faragher.

In order to be entitled to an affirmative defense, an employer must exercise “reasonable care.” Ibid.

Certainly, a policy or practice of firing a person who testified negatively during an investigation into

complaints of sexual harassment would not be “reasonable.” Courts have held that an anti-

harassment policy designed to deter sexual harassment can help an employer meet its burden as to

the first element of the Faragher test only if the policy is “both reasonably designed and reasonably

effectual” and not administered “in bad faith.” See, e.g., Brown v. Perry, 184 F.3d 388, 396 (4th Cir.

1999). A policy of firing any witness that testified negatively during an internal investigation would

certainly constitute bad faith; even an instance of an allegedly unjustified firing would put the

Faragher defense at risk.

        This court has stated that the purpose of Title VII’s participation clause “is to protect access

to the machinery available to seek redress for civil rights violations and to protect the operation of

that machinery once it has been engaged. Accordingly, any activity by the employee prior to the

instigation of statutory proceedings is to be considered pursuant to the opposition clause.” Booker

v. Brown and Williamson Tobacco Co., Inc., 879 F.2d 1304, 1313 (6th Cir. 1989). The impact of

Title VII on an employer can be onerous. By protecting only participation in investigations that

occur relative to EEOC proceedings, the participation clause prevents the burden of Title VII from

falling on an employer who proactively chooses to launch an internal investigation. Expanding the

purview of the participation clause to cover such investigations would simultaneously discourage

                                                 -7-
No. 05-5258
Crawford v. Metro. Gov’t of Nashville and Davidson County, Tennessee

them. We will not alter this limit delineated by the language of Title VII and recognized by this

court and others.

                                               IV

       Accordingly, for the reasons set out above, we AFFIRM the district court’s grant of summary

judgment.




                                              -8-